UNITED STATES DISTRICT COURT

 

DISTRICT OF ARIZONA
United States of America Case Number: 20-03024MJ-001-PHX-MTM
v. Charging District’s Case No.
MJ 20-088

Johnny Roman Garza

 

COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear in the Western District of Washington, (if applicable)
Seattle Division. The defendant does not need an interpreter.

The defendant: ] will retain an attorney.
L] is requesting court-appointed counsel.

The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a
copy of this order, to the charging district and deliver the defendant to the United States marshal for
that district, or to another officer authorized to receive the defendant. The marshal or officer in the
charging district should immediately notify the United States attorney and the clerk of court for that
district of the defendant’s arrival so that further proceedings may be promptly scheduled. The clerk of

this district must promptly transmit the papers and any bail to the charging district.

Date: 3/3/2020 + \

John Z. Boyle
United States Magistrate Judge

 

AO 94 (Rev. 06/09) Commitment to Another District

 

 
